DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      
                                   Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                                                                                 
                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being un-patentable over 
Chubb et al. (US 2015/0020451) in view of Richardson et al. (US 5,910,083). 
In regards to claim 1, Chubb discloses a refrigerator comprising: a cabinet defining a storage space (refer to par. 2); a door (10; Fig. 1) configured to open or close the storage space (Fig. 1) and including an outer plate (frame 12), a door liner (breaker 32) provided at a rear side of the outer plate (Fig. 2); a transparent panel assembly (an insulated glass unit (IGU) 11) provided at the opening and through which an inside of the cabinet is seen, the transparent panel assembly (11) comprising: a front panel (outer glass lite 13) and a rear panel (an inner glass lite 14); and a spacer (a tubular spacer; refer to annotated Fig. below; also col.1, lines 14-15) that is disposed between the front panel (13) and the rear panel (14) to define a circumference of the transparent panel assembly (11), wherein the transparent panel (11) further comprises: a heater mounting part (a recess 45) a heater (a heater wire 44) provided on the groove to allow heat generated from the heater (44) to transfer to the front panel (13) or the rear panel (14), (refer to par. 64). 
Chubb does not explicitly teach an insulation space is defined by the front panel, the rear panel, and the spacer; and an insulation material disposed in a space defined by the outer plate, the door liner, and the spacer.
           Richardson 83’ teaches the door (Fig. 1) including an outer plate (a first frame 26 and 114 connected to the front panel of the panel assembly; Figs. 2-3 and Cols. 4- 5), a door liner (a rearwardly facing surface 96) provided at a rear side of the outer plate (Figs. 2-3), and an opening (opening 24) defined by the outer plate and the door liner; wherein an insulation space (Figs. 2-3 and 9) is defined by the front panel, the rear panel, and the spacer (Col. 3 discloses the door construction minimizes condensation and fogging, and the frame includes a groove 70 for a heating wire to reduce the condensation and fogging; Fig. 3); and an insulation material (foamed PVC rail elements) disposed in a space defined by the outer plate (26/114), the door liner (96), and the spacer (80, 90, 194), wherein the transparent panel (52) further comprises: a heater mounting part protruding from the spacer toward the insulation material (Figs. 2-3 and 9) and providing a groove (grooves 62, 66, 86, 70) at an end of the heater mounting part (Col. 5 line 7 to Col. 7 line 15; Fig. 2 and 9).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb to include an insulation space is defined by the front panel, the rear panel, and the spacer; and an insulation material disposed in a space defined by the outer plate, the door liner, and the spacer as taught by Richardson 83’ in order to provide a light weight, strong and sturdy refrigerator door rail structure which also provides good insulating qualities (refer to col. 7, lines 45-50 of Richardson).


                    
    PNG
    media_image1.png
    601
    636
    media_image1.png
    Greyscale

In regards to claim 2, Chubb meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chubb teaches wherein the heater (44) extends along the circumference of the transparent panel assembly (11), (refer to par. 61). 
                                  
Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable over Chubb et al. (US 2015/0020451) in view of Richardson et al. (US 5,910,083), further in view of  Lee et al. (US 2012/0105424).
In regards to claim 3, Chubb meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chubb teaches wherein the circumference of the transparent panel assembly (11) includes a top part, a bottom part and two lateral parts, and wherein the heater (44) is provided at the bottom part and the two lateral parts. Chubb does not explicitly teach a PCB is provided at the top part. 
          Lee teaches a refrigerator (100) equipped with a transparent display panel (210), (refer to Fig. 1), wherein a PCB (250) is provided at the top part (as can be seen in Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb to include a PCB that is provided at the top part as taught by Lee in order to receive data transmitted from a server, a controller 253 to process the received data and output a drive command corresponding to the processed data and a display drive unit 254 to drive the transparent display panel in response to the command from the controller so that data are displayed on the transparent display panel (refer to par. 159 of Lee).

Claims 4-14 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Chubb et al. (US 2015/0020451) in view of Richardson et al. (US 5,910,083), further in view of Richardson (US 6,260,255).
In regards to claim 4, Chubb meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chubb teaches wherein the spacer (see annotated Fig. above) includes an upper frame (12), a lower frame (15), and a pair of side frames configured to connect the upper and lower frames (see annotated Fig. above), and wherein the groove (recess; par. 64) is depressed in an outer surface of the spacer. Chubb does not explicitly teach the groove is depressed in the upper frame, the lower frame, and the pair of side frames.
       Richardson 55’ teaches a display case doors for commercial refrigerator (Fig. 1), wherein the groove (heater wire groove 172; Figs. 3-4) being depressed in the upper frame, the lower frame, and the pair of side frames (corresponding to a door rail element and spacer assembly 64; as can be seen in Figs. 3-4).  
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that the groove being depressed in an outer surface of the spacer as taught by Richardson 55’ in order to keep the door frame relatively warm to minimize the possibility of condensation forming on the frame (refer to col.1, lines 33-35 of Richardson 55’).
In regards to claim 5, Chubb meets the claim limitations as disclosed above in the rejection of claim 4. Further, Chubb teaches wherein the spacer comprises a spacer body (body of the spacer tube) configured to support the front panel (13) and the rear panel (14), and wherein the heater mounting part (45) protrudes sideward from the spacer body (as can be seen in Fig. 9).  
In regards to claim 6, Chubb meets the claim limitations as disclosed above in the rejection of claim 5. Further, Chubb teaches further comprising a sealant (gasket 38 has a bulb seal dart 39) provided at the circumference of the spacer body, but fails to explicitly teach the heater mounting part is disposed between a first portion and a second portion of the sealant. 
        Richardson further teaches wherein the heater mounting part (corresponding to groove 172; Figs. 3-4) is disposed between a first portion (left side of sealing gasket 38) and a second portion (right side of sealing gasket 38) of the sealant.
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that the heater mounting part (corresponding to groove 172; Figs. 3-4) is disposed between a first portion as taught by Richardson in order to insure proper positioning of the frame (refer to col.1, lines 50-51 of Richardson).
In regards to claim 7, Chubb meets the claim limitations as disclosed above in the rejection of claim 5. Further, Chubb teaches further comprising a support frame (a frame 12) provided at a periphery of the opening and configured to support the transparent panel assembly (refer to par. 44), but fails to explicitly teach wherein the spacer further comprises a spacer protrusion protruding
         Richardson 55’ further teaches wherein the spacer (corresponding to surface of door rail element and spacers assembly 64; Figs. 3-4) further comprises a spacer protrusion (projections 108, 110 and rearward wall portion 136) protruding sideward from the spacer body and is coupled to the support frame (24). 
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that wherein the spacer further comprises a spacer protrusion that protrudes sideward from the spacer body and is coupled to the support frame as taught by Richardson 55’ in order to insure proper positioning of the frame (refer to col.1, lines 50-51 of Richardson).
In regards to claim 8, Chubb meets the claim limitations as disclosed above in the rejection of claim 7. Further, Richardson 55’ teaches wherein the spacer protrusion (108/110) is provided between the heater mounting part (groove 172) and the front panel (forward panel 42), (as can be seen in Figs. 3-4 of Richardson), or between the heater mounting part and the rear panel.  
In regards to claim 9, Chubb meets the claim limitations as disclosed above in the rejection of claim 7, but fails to explicitly teach wherein the support frame comprises: a plate support part configured to support the door; a panel support part configured to support the periphery of the front panel; and a frame coupling part coupled to the spacer protrusion. 
         Richardson 55’ further teaches wherein the support frame (24) comprises: a plate support part (through wall 78) configured to support the door; a panel support part (frame mounting plate 198) configured to support the periphery of the front panel; and a frame coupling part (a mask or frit 59) coupled to the spacer protrusion (108/110), (as can be seen in Figs. 4-5). 
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that the support frame comprises: a plate support part configured to support the door; a panel support part configured to support the periphery of the front panel; and a frame coupling part coupled to the spacer protrusion of the outer spacer as taught by Richardson 55’ in order to insure proper positioning of the frame (refer to col.1, lines 50-51 of Richardson).        
In regards to claim 10, Chubb meets the claim limitations as disclosed above in the rejection of claim 9. Further, Richardson 55’ teaches wherein the frame coupling part (59) is coupled to the spacer protrusion (108/110/136) by a screw (196).  
In regards to claim 11, Chubb meets the claim limitations as disclosed above in the rejection of claim 4. Further, Richardson 55’ teaches wherein an end of the spacer comes into contact with the front panel (as can be seen in Fig. 4 of Richardson), and wherein the heater mounting part (groove 172) is formed at the end of the spacer (as can be seen in Figs. 3-4 of Richardson 55’).  
In regards to claim 12, Chubb meets the claim limitations as disclosed above in the rejection of claim 11. Further, Richardson 55’ teaches wherein the end of the spacer (rear wall portion 100) is fixed to the front panel (42) by an adhesive member (col.5, lines 35-39; Figs 3-4 of Richardson 55’).  
In regards to claim 13, Chubb meets the claim limitations as disclosed above in the rejection of claim 7. Further, Richardson 55’ teaches wherein the groove of the heater mounting part (172) is formed at the spacer protrusion (136), (as can be seen in Figs 3-4 of Richardson 55’).  
In regards to claim 14, Chubb meets the claim limitations as disclosed above in the rejection of claim 4. Further, Chubb teaches wherein the heater mounting part (45) is disposed at a position that is closer to one than the other of the front (13) and rear (14) panels (as can be seen in Fig. 9).  
In regards to claim 19, Chubb meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach further comprising a lighting member provided in the door or the cabinet to brighten a rear side of the transparent panel assembly.  
       Richardson 55’ teaches a display case door for commercial refrigerator (Fig. 1), wherein further comprising a lighting member (a lighting assembly 218) provided in the door (refer to col. 10, lines 55-56) or the cabinet to brighten a rear side of the transparent panel assembly (corresponding to door assembly 22),  
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that further comprising a lighting member provided in the door or the cabinet to brighten a rear side of the transparent panel assembly as taught by Richardson 55’ in order to insure proper positioning of the frame (refer to col.1, lines 50-51 of Richardson 55’).

Claims 15-18 are rejected under 35 U.S.C. 103 as being un-patentable over Chubb et al. (US 2015/0020451) in view of Richardson et al. (US 5,910,083) and Richardson (US 6,260,255), further in view of Artwohl et al. (US 2015/0335174).
In regards to claim 15, Chubb meets the claim limitations as disclosed above in the rejection of claim 4, but fails to explicitly teach wherein the transparent panel assembly further comprises: a display provided between the front and the rear panels; a display light provided at a side of the display; and a light guide plate configured to diffuse light irradiated from the display light.  
         Artwohl teaches a refrigerated display cases (refer to Fig. 1), wherein the transparent panel assembly (transparent unit 16) further comprises: a display (LCD display panel 22) provided between the front (18) and the rear (20) panels (refer to Figs. 2 and 6); a display light (a lighting element 64) provided at a side of the display (22), (refer to Fig. 6); and a light guide plate (a light guide 66) configured to diffuse light irradiated from the display light (refer to par. 77).  
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that the transparent panel assembly further comprises: a display provided between the front and the rear panels; and a display light provided at a side of the display; and a light guide plate configured to diffuse light irradiated from the display light as taught by Artwohl in order to provide backlighting for transparent LCD panel 22 and to improve the presentation and display of the items within storage device 10 (refer to par. 74 of Artwohl).
In regards to claim 16, Chubb meets the claim limitations as disclosed above in the rejection of claim 15. Further, Artwohl teaches wherein the spacer comprises a first spacer (28) provided between the front panel (18) and the light guide plate (66), (since light guide 66 is located between front panel 18 and rear panel 20; par.122), and wherein the heater mounting part (172; Fig. 3 as Chubb modified by Richardson 55’) is provided at a circumference of the first spacer (Fig. 3 as Chubb modified by Richardson 55’).  
In regards to claim 17, Chubb meets the claim limitations as disclosed above in the rejection of claim 15. Further, Artwohl teaches wherein the spacer further comprises a second spacer (26 of Artwohl) provided between the rear panel (20 of Artwohl) and the light guide plate (66), (since light guide 66 is located between front panel 18 and rear panel 20; par.122 of Artwohl), and Richardson further teaches wherein a spacer protrusion (108/110/136; Fig. 3 of Richardson 55’) is provided at a periphery of the second spacer (as can be seen in Fig. 3 of Richardson 55’), the spacer protrusion being coupled to a support frame (24; Fig. 3 of Richardson 55’), which is provided at a circumference of the opening and configured to support the transparent panel assembly (corresponding to surface of door rail element and spacers assembly 64; Figs. 3-4 of Richardson 55’).  
In regards to claim 18, Chubb meets the claim limitations as disclosed above in the rejection of claim 15. Further, Artwohl teaches wherein the spacer further comprises a third spacer (24 of Artwohl) in which a panel groove (installment groove where the front panel 18 or rear panel 20 being inserted for attachment; par.122 of Artwohl) is formed, wherein the light guide plate (66) is inserted into the panel groove (since light guide 66 is located between front panel 18 and rear panel 20; par.122 of Artwohl).  

Claim 20 is rejected under 35 U.S.C. 103 as being un-patentable over Chubb et al. (US 2015/0020451) in view of Richardson et al. (US 5,910,083), further in view of Artwohl et al. (US 2015/0335174).
In regards to claim 20, Chubb meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the spacer is made of a metal material.  
        Artwohl teaches a refrigerated display cases (refer to Fig. 1), wherein transparent panel assembly (transparent unit 16), wherein the spacer (24-28) is made of a metal material (refer to par. 63).  
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that the spacer is made of a metal material as taught by Artwohl in order to prevent damage from shock and vibration (refer to par. 63 of Artwohl).
  
Claim 21 is rejected under 35 U.S.C. 103 as being un-patentable over Chubb et al. (US 2015/0020451) in view of Richardson et al. (US 5,910,083), further in view of Seo et al. (US 20160061514).
 In regards to claim 21, Chubb meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the opening of the door comprises: a first opening defined at the outer plate and into which the front panel is inserted, and a second opening defined at the door liner and into which the rear panel is inserted.
Seo teaches a refrigerator (Figs. 1 and 4) wherein the opening (Figs. 4 and 6) of the door (30) comprises: a first opening (33) defined at the outer plate (110) and into which the front panel is inserted (as can be seen in Figs. 4 and 6), and a second opening (43) defined at the door liner and into which the rear panel is inserted (par. 91).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Chubb such that wherein the opening of the door comprises: a first opening defined at the outer plate and into which the front panel is inserted, and a second opening defined at the door liner and into which the rear panel is inserted as taught by Seo in order to attach to a front surface of the second door, in a state where the variable transparency film 120 is attached to the back surface of the front panel 110 (refer to par. 85 of Seo).
                                             Response to Arguments
Applicant's arguments filed on 02/23/2022 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Richardson et al. (US 5,910,083) and Seo et al. (US 20160061514) are now relied upon for the amended claims.
                                                     Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.T/
Examiner, Art Unit 3763  

/CASSEY D BAUER/Primary Examiner, Art Unit 3763